Citation Nr: 0729520	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-00 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a left femur fracture, currently rated as 10 
percent disabling.

2.  Entitlement to a compensable rating for service-connected 
residuals of a right fourth metacarpal fracture, currently 
rated as non-compensably disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1953 to 
May 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

This case was previously remanded by the Board in an action 
dated in October 2006.  

(The veteran has been service connected for varicose veins, 
lumbar spine arthritis, and a thigh muscle herniation due to 
the left femur injury.  Separate ratings have been assigned 
and the propriety of these ratings has not been developed as 
an issue for the Board's review.)


FINDINGS OF FACT

1.  The residuals of the veteran's left femur fracture have 
resulted in slight disability as evidenced by limited 
reduction in flexion of the hip, and no limitation in either 
extension or abduction.

2.  The veteran's right ring finger disability is evidenced 
by absence of tenderness, fluid movement without catching, 
and no joint swelling or redness.   




CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the residuals of 
the veteran's left femur fracture have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Code 5255 (2007).

2.  The criteria for an increased rating for the residuals of 
the veteran's right fourth metacarpal fracture have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Codes 5227, 5230 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2002 and November 2006.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have 
been cured in the process of the previous remand and RO 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claims.  
The RO also provided a statement of the case (SOC) and two 
supplemental statements of the case (SSOCs) reporting the 
results of its reviews of issues on appeal and the text of 
the relevant portions of the VA regulations.  The veteran was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA medical records, and 
secured examinations in furtherance of his claims.  The Board 
recognizes that the veteran's most recent related examination 
was in December 2003.  The Board has determined that no 
further examination or opinion is necessary to decide these 
claims because there is no indication that the veteran's 
disabilities have worsened since that examination.  
38 U.S.C.A. § 5103A(d) (West 2002); see also Olson v. 
Principi, 3 Vet. App. 480, 482 (1992) (VA required to provide 
examination when appellant claimed disability was worse than 
rated and available evidence was too old to evaluate current 
state of condition); Snuffer v. Gober, 10 Vet. App 400, 403 
(1997) (another examination necessary where appellant 
complained of increased disability two years after his last 
examination).  VA has no duty to inform or assist that was 
unmet.

The record shows that the veteran suffered factures of the 
left femur, which required surgical repair including 
shortening of the femur, and of the metatarsal phalangeal 
joint of the ring finger of the right hand, in a motor 
vehicle accident while in service.  He has been service 
connected for these two disabilities since 1954, both 
initially evaluated as being noncompensably disabling.  The 
femur disability was subsequently evaluated as 10 percent 
disabling, effective from July 24, 1981.  He seeks an 
increase in both service-connected disability ratings.  

As noted, the veteran was examined in connection with these 
claims in December 2003.  The examiner noted that the veteran 
identified himself as a retired automobile body repairman.  
He reported aching pain in the left lateral leg and hip 
joint, which had been present for about four years.  There 
was no reported swelling or redness in the thigh.  He 
reported that he does not walk as much as he would like 
because of left hip and leg pain.  (The record shows the 
veteran also suffers from varicose veins and thigh muscle 
herniation, for which separate ratings have been assigned; 
these disabilities are not part of the present appeal.)  He 
denied any problems with his right hip, and reported that he 
took no pain medication for either his hip or hands.  

On examination, the veteran was able to ambulate with normal 
gait, and exhibited normal stance.  Bilateral varicosites of 
the legs were present.  A slightly depressed scar was present 
on the left lateral thigh.  It was noted that the veteran 
does not wear a brace or use any assistive devices.  There 
was mild tenderness to palpation anterior to the greater 
trochanter in the soft tissues, but no tenderness of 
trochanteric bursa.  Left hip flexors and extensors exhibited 
5/5 strength.  Range of motion examination revealed flexion 
from zero to 100 degrees, abduction was to 45 degrees, and 
internal and external rotation were to 45 degrees.  

X-ray examination of the left femur revealed plate and blade 
fixation of the remodeled fracture deformity.  Residual bony 
deformities remained.  There was no evidence of an acute 
fracture, dislocation, or subluxation.  The diagnosis was 
healed left femur fracture with muscle herniation at the site 
of the scar, and degenerative joint disease of the bilateral 
hips that was opined to be not likely related to the left 
femur fracture.  

The veteran, who is right-handed, reported that his right 
hand had been bothering him for about five years.  He 
reported that, when working on projects and keeping all of 
his fingers flexed at the metacarpophalangeal joints, the 
fingers seem to cramp up and lock in that position, requiring 
him to use his other hand to straighten the fingers out.  He 
reported occasional mild soreness diffusely on the dorsum of 
the hand.  He reported no limitation in the use of his right 
hand other than the described cramping/locking of the 
fingers.  

On examination, the hand joints were non-tender, and movement 
was fluid without any catching.  There was no joint swelling, 
tenderness, or deformity.  Hand grip on the right was 
slightly decreased compared to the left.  There was slight 
tenderness of the right second and third metacarpal joints.  
The veteran could flex the metacarpophalangeal joint of the 
ring fingers on both hands from zero to 80 degrees.  

X-ray examination revealed soft tissues within normal limits.  
There were scattered degenerative changes, but no evidence of 
fracture, dislocation, or subluxation.  There were no areas 
of bone destruction seen.  The radiological impression was 
mild degenerative changes.  The examiner diagnosed a well-
healed right fourth finger metacarpal fracture.  The examiner 
noted that the cause of the veteran's reported cramping in 
the fingers was unclear, but, because it involved all 
fingers, the examiner opined that it was not as likely as not 
related to the healed service-connected fracture of the 
fourth metacarpal.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When a specific 
disability is not listed in the rating schedule, rating is 
done by analogy to a closely related disease or injury in the 
Rating Schedule in which not only the functions affected, but 
the anatomical location and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2007).

The veteran's left femur fracture disability is rated 
utilizing the rating criteria found at Diagnostic Code 5255, 
impairment of the femur.  38 C.F.R. § 4.71a.  Under 
Diagnostic Code 5255, a 10 percent rating is for application 
when there is malunion of the femur with slight knee or hip 
disability.  A 20 percent rating is for application when 
there is malunion of the femur with moderate knee or hip 
disability.  A 30 percent rating is for application when 
there is malunion of the femur with marked knee or hip 
disability.  A 60 percent rating is for application either 
when there is fracture of the surgical neck of the femur with 
false joint, or when there is fracture of the shaft or 
anatomical neck of the femur with nonunion, without loose 
motion, and weight bearing is preserved with aid of a brace.  
An 80 percent rating is for application when there is 
fracture of the surgical neck of the femur with false joint, 
or when there is fracture of the shaft or anatomical neck of 
the femur with nonunion, and with loose motion (spiral or 
oblique fracture).  Id. 

Here, the evidence reveals that the residuals of his left 
femur fracture are no more than slightly disabling, 
warranting the currently assigned 10 percent disability 
rating.  An increased rating is not warranted because there 
is no evidence showing that the degree of the veteran's femur 
disability is either moderate or marked; in fact, the 
evidence shows that the veteran's left femur function with 
respect to the hip is near normal.  The veteran's gait and 
stance were normal.  There was an unremarkable slightly 
depressed scar on the left lateral thigh.  The veteran does 
not wear a brace or use any assistive devices.  There was 
mild tenderness to palpation anterior to the greater 
trochanter in the soft tissues, but no tenderness of 
trochanteric bursa.  Left hip flexor and extensor strength 
was 5/5.  Left hip flexion was from zero to 100 degrees, only 
25 degrees short of normal, and abduction was to 45 degrees, 
which is normal.  38 C.F.R. § 4.71a, Plate II.  The veteran 
reported to the examiner that he does not use any pain 
medication for this disability.  Therefore, given the minimal 
symptoms relative to the hip, the Board finds that the 
preponderance of the evidence is against the claim for a 
higher rating under the pertinent diagnostic code.

The veteran's right hand ring finger disability is rated by 
analogy to the rating criteria found at Diagnostic Code 5227, 
ankylosis of the ring or little finger.  38 C.F.R. § 4.71a.  
Under Diagnostic Code 5227, the only assignable rating is the 
presently assigned zero percent (non-compensable) rating, 
which is assigned with either favorable or unfavorable 
ankylosis present.  Here, as examination has shown, there is 
no ankylosis present; the veteran could flex the 
metacarpophalangeal joint of the ring finger from zero to 80 
degrees.  The Board has considered whether other diagnostic 
codes might allow for a higher disability rating, but finds 
none.  In rating this disability based on limitation of 
motion under Diagnostic Code 5230, the Board notes that that 
the only assignable rating is again zero percent for any 
limitation of motion.  In short, the veteran's right hand 
ring finger disability warrants no more than the currently 
assigned non-compensable rating, and no higher rating is 
available under the rating schedule.  

The unavailability of a higher rating for either of these two 
disabilities suggests that consideration should also be given 
to possible extraschedular ratings; however, the Board finds 
that the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2007).  The current evidence of record 
does not demonstrate that either service-connected disability 
has resulted in frequent periods of hospitalization or in 
marked interference with employment.  Id.  It is undisputed 
that the disabilities could have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of either issue to the VA Central Office for 
consideration of extraschedular evaluation is not warranted.

In sum, the Board finds that the veteran's disability picture 
more nearly approximates the criteria required for the 
presently assigned 10 percent for residuals of left femur 
fracture, and zero percent for residuals of right fourth 
metacarpal fracture, and that a higher rating is not 
warranted for either.


ORDER

Entitlement to an increased rating for service-connected 
residuals of left femur fracture, currently rated as 10 
percent disabling, is denied.

Entitlement to a compensable rating for service-connected 
residuals of right fourth metacarpal fracture, currently 
rated as non-compensably disabling, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


